Title: Editorial Note
From: 
To: 


   Under the terms of the Residence Act, GW was directed to select the site for the permanent seat of the federal government on the Potomac and to appoint commissioners to superintend the planning of the Federal City and the construction of the necessary federal buildings. Before he arrived in Philadelphia on 27 Nov. 1790, GW apparently had decided on the location of the federal district and seems to have selected the area adjacent to Georgetown between Rock Creek and Tyber, or Goose, Creek for the site of the Federal City He had also apparently obtained the agreement of David Stuart and Thomas Johnson to serve as commissioners for the federal district. GW had also probably approached Daniel Carroll of Rock Creek about serving on the commission, although Carroll’s reluctance to accept the post while still a member of the House of Representatives suggests that Carroll had not committed himself to serve.
   
   During the four months between his arrival in Philadelphia and his departure on the Southern Tour, GW formally appointed the commissioners, announced the location of the federal district, dispatched a surveyor to run the boundaries of the district and an engineer to survey the site proposed for the city, and engaged in indirect negotiations with local landowners in an effort to secure land on which to establish the city and construct the principal federal buildings. This flurry of activity reached a climax at the end of March 1791, when GW met with local landowners in Georgetown and concluded an agreement by which the proprietors committed themselves to cede their land to the federal government in return for lots in the new Federal City.
     The documentary record of these activities is unusually complex. Many of the crucial decisions regarding the fixing of the federal district and the location of the city apparently were made in private meetings between GW, Jefferson, and Madison in New York and at Mount Vernon in August and September 1790, about which the documentation is very limited. GW toured alternative sites for the Federal City along the Potomac in October 1790 but arrived in Philadelphia at the end of November without having made a public commitment to any of them. GW’s letter to Jefferson of 2 Jan. 1791 is the first known reference to the placement of the Federal City in his correspondence, although the matter clearly had occupied a considerable amount of his attention since the summer of 1790. The difficulties posed by the silence of the documentary record are compounded by the absence of a large number of letters and an equally problematic number of missing enclosures, including maps and surveyor’s notes needed to make some letters fully intelligible. To these problems must be added GW’s apparently deliberate efforts to disguise his true intentions about the placement of the Federal City from William Deakins, Jr., and Benjamin Stoddert, the Georgetown merchants he engaged to help him acquire land in the federal district.
   The documentary record for the first months of 1791 is even further complicated by the difficulty of separating the activities of GW relating to the federal seat from those of Thomas Jefferson. During the hectic closing weeks of the First Congress, when GW was equally occupied with legislative activities related to the admission of Vermont to the Union, military preparedness on the northwest frontier, the establishment of the excise service, and the passage of the bank bill, Jefferson prepared the draft of GW’s proclamation announcing the location of the federal district, drafted letters for GW to Deakins and Stoddert, and prepared instructions to Andrew Ellicott and Pierre L’Enfant on GW’s behalf. He met with GW to discuss the federal seat on several occasions and advised GW about nearly every aspect of the project.
   
   Jefferson’s interest in city planning, his knowledge of surveying, and his abilities as an architect were invaluable to GW in planning the Federal City, but Jefferson’s vital role in this phase of the undertaking should not disguise the fact that the most important decisions regarding the federal seat—decisions about the appointment of commissioners, the boundaries of the federal district, the location of Federal City, the disposition of the public buildings, and the terms under which the federal government acquired land from local property owners—were GW’s to make and ultimately were made by him alone.
   The Residence Act provided for the location of the permanent seat of the federal government in “a district of territory not exceeding ten miles square.” GW apparently believed that this provision required that the district be a square ten miles on each side, although Jefferson, construing the act more broadly, argued that GW was authorized to select “100 square miles in any form.” The act further specified that the district should be located between the mouths of the Eastern Branch and Conococheague Creek. The site GW selected for the federal district was a square ten miles on a side, with the lower apex of the square at the mouth of Hunting Creek, a short distance below the town of Alexandria and some five miles below the mouth of the Eastern Branch. Thus constituted, the district would include the towns of Alexandria and Georgetown, both shores of the Potomac from Alexandria upriver to the vicinity of Little Falls, and both shores of the Eastern Branch. About one-fifth of the chosen area, however, was below the downriver limit set by the Residence Act. To fix the district below the limit specified by Congress, GW was forced to seek amendatory legislation from Congress to permit him to include the southern shore of the Eastern Branch and the town of Alexandria within the boundaries of the district.
   Placing the location of the federal district once again before Congress risked the possibility that Congress might reconsider locating the federal seat on the Potomac or might specifically direct that the district be located above tidewater, as many of the members seem to have intended. Rather than risk placing the matter entirely in the hands of Congress, GW fixed the location of the portion of the proposed federal district lying above the mouth of the Eastern Branch in his proclamation of 24 Jan. 1791, reserving the location of the remainder of the district until the will of Congress should be made known. James Madison had anticipated the possibility of such action in his memorandum to GW of 29 Aug. 1790, when he asked “whether it will not be convenient to accept in the first instance so much less than 10 miles square as will allow places to be afterwards taken in, which may not now be attainable, or it may not be prudent now to accept.” Jefferson proposed
   
   this strategy in his report to GW of 14 Sept. 1790, when he asked, “Would it not be well, if a position below the little falls should be decided on, to begin the 10. miles just above the commencement of the canal; and accept from Maryland, for the present, only from thence down to the Eastern branch, supposed about 7. miles.” These queries demonstrate that GW had privately suggested a site partly below the lower limit set by Congress as early as August 1790, when he engaged Jefferson and Madison as his agents to negotiate with the landowners in the vicinity of Georgetown. In September, however, Jefferson assumed that GW was at liberty to include land on the Virginia side as far down as Hunting Creek, and that he need only seek amendatory legislation to extend the lower limit set by the Residence Act to include land on the Maryland side of the river below the mouth of the Eastern Branch.
   Immediately after sending his proclamation to Congress, GW directed Andrew Ellicott to proceed to Georgetown to survey the tenmile square. GW also contacted the French-born engineer Pierre-Charles L’Enfant, then residing in New York, about surveying the ground between Rock Creek and the Eastern Branch selected for the Federal City to determine the most eligible sites for the principal federal buildings. L’Enfant accepted the commission and arrived in Philadelphia at the end of February or the beginning of March for instructions; he was immediately dispatched to Georgetown to begin his work.
   GW also wrote to Georgetown merchants William Deakins, Jr., and Benjamin Stoddert, engaging the pair as his confidential agents to purchase land in the area between Rock Creek and Tyber Creek for the Federal City. These efforts, the subject of several letters between GW and Deakins and Stoddert, were ultimately unsuccessful, leading GW to pursue the plan described at his meeting with local proprietors at Georgetown on 28–30 Mar. 1791 of accepting land from the proprietors in exchange for lots in the Federal City and direct payments for lots taken for public use.
   Charles Carroll introduced a bill in the Senate to amend the Residence Act by extending the lower limit for the district to the mouth of Hunting Creek on 17 Feb. 1791. Consideration of the bill was postponed until 25 Feb. 1791. On that date a second effort to postpone the bill was defeated by a vote of 14–12, and the measure passed the Senate on 26 Feb. 1791. The House of Representatives approved the bill by a vote of 39–18 on 1 Mar. 1791, and GW signed the act on 3 Mar. 1791. The amendatory act specified that that portion of the Residence Act that “requires that the whole of the district of territory not exceeding ten miles square to be located on the river Potowmac for
   
   the permanent seat of the government of the United States shall be located above the mouth of the eastern branch, be and is hereby repealed, and that it shall be lawful for the President to make any part of the territory below the said limit, and above the mouth of hunting Creek a part of the said district, so as to include a convenient part of the eastern branch and of the lands lying on the lower side thereof and also the town of Alexandria, and the territory so to be included, shall form a part of the district.”
   The boundaries of the federal district were predicated on locating the Federal City on the Maryland shore of the Potomac somewhere between Rock Creek and the Eastern Branch, a ten- to twelve-square-mile area of gently rolling land marked by a few low hills and bisected by a small stream known as Goose or Tyber (sometimes Tiber) Creek. This was an area far larger than any contemporary American city, and landowners in the federal district assumed that the city would occupy only a part of it. Within this area two possible sites presented themselves. The first was the area immediately adjacent to Georgetown between Rock Creek and Tyber Creek. Much of this site was occupied by the proposed town of Hamburgh. The other available site for the city was near the mouth of the Eastern Branch, in the vicinity of the proposed town of Carrollsburgh. GW seems to have preferred the area adjacent to Georgetown. All of the negotiations with local landowners between August 1790 and March 1791 pointed toward this site, as did the rough plans for the city presented by Jefferson. The possibility that the city might be laid out near the mouth of the Eastern Branch was not raised until early in 1791. GW may have regarded the Eastern Branch site as a suitable alternative if the proprietors of land near Georgetown refused to agree to suitable terms, or he may have merely held out the possibility of locating the city on the Eastern Branch as a way to bring the Georgetown area landowners to favorable terms.
   The documentary record for August 1790–February 1791 suggests that GW envisioned a city of modest size, but when he met with the proprietors of the federal district at Georgetown on 28–30 Mar. 1791, he announced that the city would include all of the land between Rock Creek and the Eastern Branch. The land embraced by his proposal, formalized in an agreement with the proprietors, amounted to some 6,110.94 acres, an area of 9.5 square miles, all to be laid out in streets and city lots. This would make the new federal seat a city of unprecedented size. The apparent change in GW’s plans for the city can only be attributed to the vision of Pierre L’Enfant, who proposed, in a memorandum apparently delivered to GW when he arrived in Georgetown, that the city be planned on a grand scale.
   